Christian, J.,
dissented.
The judgment was as follows:
The court having maturely considered the record in this cause, is of opinion, for reasons stated in writing and filed with the record, that the circuit court erred in excluding from the jury all parol evidence tending to prove a waiver by the defendant of a forfeiture by Barrow, the assignee, of the policy, and in its instruction to the jury that such testimony was inadmissible. It is therefore ordered that the judgment of the circuit court be reversed and annulled, and that the defendant pay to the plaintiff his costs expended in the prosecution of his appeal here. And the cause is remanded for further proceedings to be had therein in conformity with this order.
Judgment reversed.